DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zou et al., (U.S. Pub. No. 2017/0332095 A1) in view of Mukherjee et al., (U.S. Pub. No. 2019/0149841 A1) and further in view of Eng et al., (U.S. Pub. No.2020/0252618 A1).

As per claim 1, Zou teaches a decoder, the decoder comprising circuitry (fig. 5) configured to: receive a bitstream (fig. 3 el. encoded video bitstream); extract, from the bitstream, a sequence parameter set associated with a sequence of coded pictures in the bitstream, wherein the sequence parameter set includes a signal indicating that a particular motion model is enabled ([0041], [0125-0129], “the video coder may decode, from a bitstream, a syntax element that indicates whether the affine motion model for a current block of video data comprises a four-parameter model or a six-parameter model. In some examples, the syntax element may be coded in one or more of a video parameter set (VPS), sequence parameter set (SPS)”), wherein the particular motion model enables sharing of motion vectors among adjoining blocks of a coded picture in the sequence of coded picture (); the particular motion model comprising an affine motion model using control point motion vectors (abstract, [0009], [0031], [0033], [0041], [0073], [0108-0110] and fig. 5-6); and decode each inter-coded block in each coded picture in the sequence of coded pictures using a motion model for each inter-coded block (fig. 6 and [0100]; “ to perform motion vector prediction using AMVP or merge mode in accordance with HEVC, and/or may be configured to perform affine motion information or a block of video data using affine inter mode”). Zou does not explicitly disclose the motion model for each inter-coded block having a complexity that is no greater than a complexity of the particular motion model, wherein the complexity of a motion model is a function of a number of motion vectors needed to decoder an inter-coded block. 
However, Mukherjee teaches the motion model for each inter-coded block having a complexity that is no greater than a complexity of the particular motion model ([0071-0072], [0080]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date the of the invention to incorporate the teachings of Mukherjee with Zou for the benefit of providing improved image quality. 
Although Zou (modified by Mukherjee discloses the motion model is a function of complexity ([0071-0072] and [0080]), Zou does not explicitly disclose where the complexity is function of a number motion vectors needed to decoder an inter-coded block.
However, Eng teaches the known concept of complexity is a function of a number of motion vectors needed to decode an inter-coded block ([0026], [0056-0057]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Eng with Zou (modified by Mukherjee) for the benefit of providing improved image quality. In addition, one of ordinary skill would have been prompted to substitute the complexity of Eng with Zou (modified by Mukherjee) in order to yield the predictable results of increase image quality and increase image processing. 
As per claim 2, Zou (modified by Mukherjee and Stevens) as a whole teaches everything as claimed above, see claim 1. In addition, Zou teaches wherein the particular motion model includes a six-parameter affine motion model ([0125]).
As per claim 3, Zou (modified by Mukherjee and Stevens) as a whole teaches everything as claimed above, see claim 1. In addition, Zou teaches wherein the particular motion model includes a four-parameter affine motion model ([0125]). 
As per claim 4, Zou (modified by Mukherjee and Stevens) as a whole teaches everything as claimed above, see claim 1. In addition, Zou teaches wherein at least an inter-coded block in a coded picture in the sequence of coded pictures is a coding tree unit ([0054-0059]). 
As per claim 5, Zou (modified by Mukherjee and Stevens) as a whole teaches everything as claimed above, see claim 1. In addition, Zou teaches wherein at least an inter-coded block in a coded picture in the sequence of coded pictures is a coding unit ([0005], [0054]). 
As per claim 6, Zou (modified by Mukherjee and Stevens) as a whole teaches everything as claimed above, see claim 1. In addition, Zou teaches wherein each block in the coed picture is decoded using a translation motion model ([0028-0029], [0031], [0073]).
As per claim 7, Zou (modified by Mukherjee and Stevens) as a whole teaches everything as claimed above, see claim 1. In addition, Zou teaches wherein each block of a first region of the coded picture is decoded using the particular motion model (fig. 6-8) and each block in a second block in a second region of the coded picture is decoded using a translation motion model ([0036], [0111]; and fig. 6-9). 
As per claim 8, Zou (modified by Mukherjee and Stevens) as a whole teaches everything as claimed above, see claim 1., In addition, Zou teaches wherein the particular motion model is a six-parameter affine motion model (fig. 8 and [0132]); each block in a first region of the coded picture is a decoded using one or both of a four-parameter affine motion model and a translational motion model (fig. 8; motion vectors of the neighboring blocks 802A-802G). 
As per claim 9, Zou (modified by Mukherjee and Stevens) as a whole teaches everything as claimed above, see claim 1. In addition, Zou teaches wherein the sharing of motion vectors among adjoining blocks includes: deriving affine motion parameters for a first inter-coded block from at least a control point motion vector of an adjoining second inter-code block ([0033], [0036] fig. 6-7). 
As per claim 10, Zou (modified by Mukherjee and Stevens) as a whole teaches everything as claimed above, see claim 1. In addition, Zou teaches wherein the signal indicating that the particular motion model is enabled further comprises a signal indicating the particular motion model includes the affine motion model ([0041], [0117]). 
As per claim 11, which is the corresponding method with the limitations of the decoder as recited in claim 1 thus the rejection and analysis made for claim 1 also applies here. 
As per claim 12, which is the corresponding method with the limitations of the decoder as recited in claim 2, thus the rejection and analysis made for claim 2 also applies here.
As per claim 13, which is the corresponding method with the limitations of the decoder as recited in claim 3, thus the rejection and analysis made for claim 3 also applies here.
As per claim 14, which is the corresponding method with the limitations of the decoder as recited in claim 4, thus the rejection and analysis made for claim 4 also applies here.
As per claim 15, which is the corresponding method with the limitations of the decoder as recited in claim 5, thus the rejection and analysis made for claim 5 also applies here.
As per claim 16, which is the corresponding method with the limitations of the decoder as recited in claim 6, thus the rejection and analysis made for claim 6 also applies here.
As per claim 17, which is the corresponding method with the limitations of the decoder as recited in claim 7, thus the rejection and analysis made for claim 7 also applies here.
As per claim 18, which is the corresponding method with the limitations of the decoder as recited in claim 8, thus the rejection and analysis made for claim 8 also applies here.
As per claim 19, which is the corresponding method with the limitations of the decoder as recited in claim 9, thus the rejection and analysis made for claim 9 also applies here.
As per claim 20, which is the corresponding method with the limitations of the decoder as recited in claim 10, thus the rejection and analysis made for claim 10 also applies here.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA PRINCE whose telephone number is (571)270-1821. The examiner can normally be reached Monday-Friday, 6:00 am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M PRINCE/               Primary Examiner, Art Unit 2486